EXHIBIT 10.1

EXECUTION VERSION

Citibank, N.A.

Corporate Equity Derivatives

390 Greenwich Street

New York, NY 10013

November 13, 2017

 

To: Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention:    Chief Financial Officer

Telephone No.:    

Facsimile No.:    

Re:    Master Confirmation—Uncollared Accelerated Share Repurchase

This master confirmation (this “Master Confirmation”), dated as of November 13,
2017, is intended to set forth certain terms and provisions of certain
Transactions (each, a “Transaction”) entered into from time to time between
Citibank, N.A. (“Dealer”), and Citrix Systems, Inc., a Delaware corporation
(“Counterparty”). This Master Confirmation, taken alone, is neither a commitment
by either party to enter into any Transaction nor evidence of a Transaction. The
additional terms of any particular Transaction shall be set forth in a
Supplemental Confirmation in the form of Schedule A hereto (a “Supplemental
Confirmation”), which shall reference this Master Confirmation and supplement,
form a part of, and be subject to this Master Confirmation. This Master
Confirmation and each Supplemental Confirmation together shall constitute a
“Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between Counterparty and Dealer as to the
subject matter and terms of each Transaction to which this Master Confirmation
and such Supplemental Confirmation relate and shall supersede all prior or
contemporaneous written or oral communications with respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 2002 ISDA Master
Agreement (the “Agreement”) as if Dealer and Counterparty had executed the
Agreement on the date of this Master Confirmation (but without any Schedule
except for (i) the election of New York law as the governing law (without
reference to its choice of law provisions), (ii) the election that subparagraph
(ii) of Section 2(c) will not apply to the Transactions, (iii) the election that
the “Cross Default” provisions of Section 5(a)(vi) shall apply to Dealer, with a
“Threshold Amount” of three percent (3%) of the shareholders’ equity of
Citigroup Inc. (provided that (a) the text “, or becoming capable at such time
of being declared,” shall be deleted from Section 5(a)(vi)(1) and (b) the
following provision shall be added to the end of Section 5(a)(vi): “but a
default under clause (2) above shall not constitute an Event of Default if
(x) the default was caused solely by error or omission of an administrative or
operational nature, (y) funds were available to enable the party to make the
payment when due and (z) the payment is made within two Local Business Days of
such party’s receipt of written notice of its failure to pay” and (iv) as
otherwise provided herein or in a Supplemental Confirmation).

The Transactions shall be the sole Transactions under the Agreement. If there
exists any ISDA Master Agreement between Dealer and Counterparty or any
confirmation or other agreement between Dealer and Counterparty pursuant to
which an ISDA Master Agreement is deemed to exist between Dealer and
Counterparty, then notwithstanding anything to the contrary in such ISDA Master
Agreement, such confirmation or agreement or



--------------------------------------------------------------------------------

any other agreement to which Dealer and Counterparty are parties, the
Transactions shall not be considered Transactions under, or otherwise governed
by, such existing or deemed ISDA Master Agreement, and the occurrence of any
Event of Default or Termination Event under the Agreement with respect to either
party or any Transaction shall not, by itself, give rise to any right or
obligation under any such other agreement or deemed agreement. Notwithstanding
anything to the contrary in any other agreement between the parties or their
Affiliates, the Transactions shall not be “Specified Transactions” (or similarly
treated) under any other agreement between the parties or their Affiliates.

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation except as
expressly modified herein or in the related Supplemental Confirmation.

If, in relation to any Transaction to which this Master Confirmation and a
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, such Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Equity Definitions; and (iv) the
Agreement.

1.Each Transaction constitutes a Share Forward Transaction for the purposes of
the Equity Definitions. Set forth below are the terms and conditions that,
together with the terms and conditions set forth in the Supplemental
Confirmation relating to any Transaction, shall govern such Transaction.

 

General Terms.

  

Trade Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Buyer:

   Counterparty

Seller:

   Dealer

Shares:

   The common stock of Counterparty, par value USD 0.001 per share (Exchange
symbol “CTXS”).

Exchange:

   The NASDAQ Global Select Market

Related Exchange(s):

   All Exchanges.

Prepayment/Variable Obligation:

   Applicable

Prepayment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Prepayment Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation.

  

VWAP Price:

   For any Exchange Business Day the 10b-18 Volume Weighted Average Price per
Share at which the Shares trade as reported in the composite transactions for
United States exchanges and quotation systems for the regular trading session on
such Exchange Business Day (including any extensions thereof but without regard
to pre-open or after hours trading outside of such regular trading session for
such Exchange Business Day), as published by Bloomberg at 4:15 p.m. New York

 

2



--------------------------------------------------------------------------------

   time (or 15 minutes following the end of any extension of the regular trading
session) on such Exchange Business Day, on Bloomberg page “CTXS <Equity>
AQR_SEC” (or any successor thereto), or if such price is not so reported on such
Exchange Business Day for any reason or is, in the Calculation Agent’s good
faith and reasonable determination, erroneous, such VWAP Price shall be as
reasonably determined by the Calculation Agent. For purposes of calculating the
VWAP Price, the Calculation Agent will include only those trades that are
reported during the period of time during which Counterparty could purchase its
own shares under Rule 10b-18(b)(2) and are effected pursuant to the conditions
of Rule 10b-18(b)(3), each under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (such trades, “Rule 10b-18 Eligible Transactions”).

Forward Price:

   For each Transaction, the arithmetic average of the VWAP Prices for all of
the Exchange Business Days in the Calculation Period for such Transaction,
subject to “Valuation Disruption” below.

Forward Price Adjustment Amount:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Calculation Period:

   For each Transaction, the period from, and including, the Calculation Period
Start Date for such Transaction to, and including, the Termination Date for such
Transaction.

Calculation Period Start Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Termination Date:

   For each Transaction, the Scheduled Termination Date for such Transaction;
provided that Dealer shall have the right to designate any Exchange Business Day
on or after the First Acceleration Date to be the Termination Date for such
Transaction (the “Accelerated Termination Date”) by delivering notice to
Counterparty of any such designation prior to 11:59 p.m. (New York City time) on
the designated Accelerated Termination Date.

Scheduled Termination Date:

   For each Transaction, as set forth in the related Supplemental Confirmation,
subject to postponement as provided in “Valuation Disruption” below.

First Acceleration Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Valuation Disruption:

   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by deleting the words “at any time during the
one-hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in

 

3



--------------------------------------------------------------------------------

  

Valuation Time or Knock-out Valuation Time, as the case may be” and inserting
the words “at any time on any Scheduled Trading Day during the Calculation
Period or Settlement Valuation Period” after the word “material,” in the third
line thereof.

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

Notwithstanding anything to the contrary in the Equity Definitions, if a
Disrupted Day occurs (i) in the Calculation Period, the Calculation Agent may,
in its good faith and commercially reasonable discretion, postpone the Scheduled
Termination Date, or (ii) in the Settlement Valuation Period, the Calculation
Agent may extend the Settlement Valuation Period. The Calculation Agent may also
determine in its good faith and commercially reasonable discretion that (i) such
Disrupted Day is a Disrupted Day in full, in which case the VWAP Price for such
Disrupted Day shall not be included for purposes of determining the Forward
Price or the Settlement Price, as the case may be, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the VWAP Price for such Disrupted
Day shall be determined by the Calculation Agent in a good faith and
commercially reasonable manner based on Rule 10b-18 Eligible Transactions in the
Shares on such Disrupted Day taking into account the nature and duration of the
relevant Market Disruption Event, and the weighting of the VWAP Price for the
relevant Exchange Business Days during the Calculation Period or the Settlement
Valuation Period, as the case may be, shall be adjusted in a good faith and
commercially reasonable manner by the Calculation Agent for purposes of
determining the Forward Price or the Settlement Price, as the case may be, with
such adjustments based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares. Any Exchange Business Day on which, as of the date hereof, the Exchange
is scheduled to close prior to its normal close of trading shall be deemed not
to be an Exchange Business Day; if a closure of the Exchange prior to its normal
close of trading on any Exchange Business Day is scheduled following the date
hereof, then such Exchange Business Day shall be deemed to be a Disrupted Day in
full.

 

Except with respect to any Disrupted Day arising from a Regulation M Event (as
defined in Section 6(b)(vii) below), if a Disrupted Day occurs during the
Calculation Period or the Settlement Valuation

 

4



--------------------------------------------------------------------------------

   Period, as the case may be, and each of the nine immediately following
Scheduled Trading Days is a Disrupted Day, then the Calculation Agent, in its
good faith and commercially reasonable discretion, may deem such ninth Scheduled
Trading Day to be an Exchange Business Day that is not a Disrupted Day and
determine the VWAP Price for such ninth Scheduled Trading Day using its good
faith estimate of the value of the Shares on such ninth Scheduled Trading Day
based on the volume, historical trading patterns and price of the Shares and
such other factors as it deems appropriate.

Settlement Terms.

  

Settlement Procedures:

  

For each Transaction:

 

(i)if the Number of Shares to be Delivered for such Transaction is positive,
Physical Settlement shall be applicable to such Transaction; provided that
Dealer does not, and shall not, make the agreement or the representations set
forth in Section 9.11 of the Equity Definitions related to the restrictions
imposed by applicable securities laws with respect to any Shares delivered by
Dealer to Counterparty under any Transaction; or

 

(ii)if the Number of Shares to be Delivered for such Transaction is negative,
then the Counterparty Settlement Provisions in Annex A hereto shall apply to
such Transaction.

Number of Shares to be Delivered:

   For each Transaction, a number of Shares (rounded down to the nearest whole
number) equal to (a)(i) the Prepayment Amount for such Transaction, divided by
(ii)(A) the Forward Price for such Transaction minus (B) the Forward Price
Adjustment Amount for such Transaction, minus (b) the number of Initial Shares
for such Transaction; provided that if the result of the calculation in clause
(a)(ii) is equal to or less than the Floor Price for such Transaction, then the
Number of Shares to be Delivered for such Transaction shall be determined as if
clause (a)(ii) were replaced with “(ii) the Floor Price for such Transaction”.

Floor Price:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Excess Dividend Amount:

   For the avoidance of doubt, all references to the Excess Dividend Amount
shall be deleted from Section 9.2(a)(iii) of the Equity Definitions.

Settlement Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is positive, the date that is one Settlement Cycle immediately
following the Termination Date for such Transaction.

 

5



--------------------------------------------------------------------------------

Settlement Currency:

   USD

Initial Share Delivery:

   For each Transaction, Dealer shall deliver a number of Shares equal to the
Initial Shares for such Transaction to Counterparty on the Initial Share
Delivery Date for such Transaction in accordance with Section 9.4 of the Equity
Definitions, with such Initial Share Delivery Date deemed to be a “Settlement
Date” for purposes of such Section 9.4.

Initial Share Delivery Date:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Initial Shares:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Share Adjustments.

  

Potential Adjustment Event:

  

Notwithstanding anything to the contrary in Section 11.2(e) of the Equity
Definitions, neither an Extraordinary Dividend nor the issuance of additional
stock options, restricted stock or restricted stock units in the ordinary course
pursuant to Counterparty’s employee equity incentive plan shall constitute a
Potential Adjustment Event.

 

In addition to the events described in Section 11.2(e) of the Equity
Definitions, it shall constitute an additional Potential Adjustment Event if
(x) the Scheduled Termination Date for any Transaction is postponed pursuant to
“Valuation Disruption” above (including, for the avoidance of doubt, pursuant to
Section 7 hereof) or (y) a Regulatory Disruption as described in Section 7
occurs. If any event described in clause (x) or (y) above occurs, the
Calculation Agent may, in its good faith and commercially reasonable discretion,
adjust any relevant terms of such Transaction as necessary to account for the
economic effect on such Transaction of such postponement or Regulatory
Disruption, as the case may be.

Excess Dividend:

   Any dividend or distribution on the Shares (other than any dividend or
distribution of the type described in Section 11.2(e)(i) or
Section 11.2(e)(ii)(A) of the Equity Definitions or any Extraordinary Dividend).
“Extraordinary Dividend” means the per Share cash dividend or distribution, or a
portion thereof, declared by Counterparty on the Shares that is characterized by
the board of directors of Counterparty as an “extraordinary” dividend.

 

6



--------------------------------------------------------------------------------

Consequences of Excess Dividend:

   The declaration by the Issuer of any Excess Dividend, the ex-dividend date
for which occurs or is scheduled to occur during the Relevant Dividend Period
for any Transaction, shall, at Dealer’s election in its sole discretion,
constitute an Additional Termination Event in respect of such Transaction, with
Counterparty as the sole Affected Party and such Transaction as the sole
Affected Transaction (and, for the avoidance of doubt, the value of such Excess
Dividend will not be taken into account in determining the amount payable upon
termination as a result of such Additional Termination Event).

Method of Adjustment:

   Calculation Agent Adjustment

Relevant Dividend Period:

   For each Transaction, the period from, and including, the Trade Date for such
Transaction to, and including, the Relevant Dividend Period End Date for such
Transaction.

Relevant Dividend Period End Date:

   For each Transaction, if the Number of Shares to be Delivered for such
Transaction is negative, the last day of the Settlement Valuation Period;
otherwise, the Termination Date for such Transaction.

Extraordinary Events.

  

Consequences of Merger Events:

  

(a)Share-for-Share:

   Modified Calculation Agent Adjustment

(b)Share-for-Other:

   Cancellation and Payment

(c)Share-for-Combined:

   Component Adjustment

Tender Offer:

   Applicable; provided that (a) Section 12.1(d) of the Equity Definitions shall
be amended by replacing “10%” in the third line thereof with “20%”, (b)
Section 12.1(l) of the Equity Definitions shall be amended (i) by deleting the
parenthetical in the fifth line thereof, (ii) by replacing “that” in the fifth
line thereof with “whether or not such announcement” and (iii) by adding
immediately after the words “Tender Offer” in the fifth line thereof “, and any
publicly announced change or amendment to such an announcement (including the
announcement of an abandonment of such intention)” and (c) Sections 12.3(a) and
12.3(d) of the Equity Definitions shall each be amended by replacing each
occurrence of the words “Tender Offer Date” by “Announcement Date.”

Consequences of Tender Offers:

  

(a)Share-for-Share:

   Modified Calculation Agent Adjustment

(b)Share-for-Other:

   Modified Calculation Agent Adjustment

(c)Share-for-Combined:

   Modified Calculation Agent Adjustment

 

7



--------------------------------------------------------------------------------

Any adjustment to the terms of any Transaction hereunder and the determination
of any amounts due upon termination of any Transaction hereunder as a result of
a Merger Event or Tender Offer shall be made without duplication in respect of
any prior adjustment hereunder (including, without limitation, any prior
adjustment pursuant to Section 11 or 12 below).

 

Nationalization, Insolvency or Delisting:

   Cancellation and Payment; provided that in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it shall also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any such exchange or quotation system, such exchange or quotation
system shall be deemed to be the Exchange.

Additional Disruption Events:

  

(a)Change in Law:

   Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Positions” and (iii) immediately
following the word “Transaction” in clause (X) thereof, adding the phrase “in
the manner contemplated by the Hedging Party on the Trade Date”; provided
further that Section 12.9(a)(ii) of the Equity Definitions is hereby amended by
replacing the parenthetical beginning after the word “regulation” in the second
line thereof with the words “(including, for the avoidance of doubt and without
limitation, (x) any tax law or (y) adoption or promulgation of new regulations
authorized or mandated by existing statute)”.

(b)Failure to Deliver:

   Applicable

(c)Insolvency Filing:

   Applicable

(d)Loss of Stock Borrow:

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Maximum Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Party:

   Dealer

 

8



--------------------------------------------------------------------------------

Determining Party:

   Dealer

(e)Increased Cost of Stock Borrow

   Applicable, it being understood that the rate to borrow Shares shall be
determined by reference to the terms of a commercially reasonable share
borrowing arrangement and without regard to the Hedging Party’s cost of funding
in connection with such borrowings.

Initial Stock Loan Rate:

   For each Transaction, as set forth in the related Supplemental Confirmation.

Hedging Adjustments:

   For the avoidance of doubt, whenever the Calculation Agent, Determining Party
or Dealer is called upon to make an adjustment pursuant to the terms of this
Master Confirmation or the Equity Definitions to take into account the effect of
an event, the Calculation Agent, Determining Party or Dealer (as the case may
be) shall make such adjustment by reference to the effect of such event on
Dealer, assuming that Dealer maintains a commercially reasonable Hedge Position.

Hedging Party:

   Dealer

Determining Party:

   Dealer

Non-Reliance/Agreements and

Acknowledgements Regarding

Hedging Activities/Additional

Acknowledgements:

   Applicable

2.      Calculation Agent.

   Dealer; provided that, following the occurrence and during the continuation
of an Event of Default pursuant to Section 5(a)(vii) of the Agreement with
respect to which Dealer is the Defaulting Party, Counterparty shall have the
right to select a leading dealer in the market for U.S. corporate equity
derivatives reasonably acceptable to Dealer to replace Dealer as Calculation
Agent, and the parties shall work in good faith to execute any appropriate
documentation required by such replacement Calculation Agent.

 

3. Account Details.

 

  (a) Account for payments to Counterparty:

Bank:              Wells Fargo Bank, NA

ABA#:    

Acct No.:    

Beneficiary:    Citrix Systems, Inc.

Account for delivery of Shares to Counterparty:

Computershare LP, DTC Participant #; Treasury account #

 

9



--------------------------------------------------------------------------------

  (b) Account for payments to Dealer:

Bank:     Citibank NA New York

BIC:     

F/O:     

A/C:    

Ref:    

Account for delivery of Shares to Dealer:

Citigroup Inc.

DTC:

Account:

 

4. Offices.

 

  (a) The Office of Counterparty for each Transaction is: Inapplicable.

 

  (b) The Office of Dealer for each Transaction is: New York

 

5. Notices.

 

  (a) Address for notices or communications to Counterparty:

Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention:        Corporate Treasurer

              VP, Tax & Treasury

Telephone No.:     

Email Address:     

With a copy to:

With a copy to:

Citrix Systems, Inc.

Attention:        General Counsel

Telephone No.:     

Email Address:     

With a copy to:

Sidley Austin LLP

787 Seventh Avenue

New York, NY 10019

Attention:            Prabhat K. Mehta

Telephone No.:    212 839 8526

Facsimile No.:     212 839 5599

Email Address:    pmehta@sidley.com

 

  (b) Address for notices or communications to Dealer:

Citibank, N.A.

390 Greenwich Street, 5th Floor

New York, NY 10013

Attention:        Strategic Equity Solutions

Telephone:      (212) 723-5770

Email:             eq.us.corporates.middle.office@citi.com

 

10



--------------------------------------------------------------------------------

6. Representations, Warranties and Agreements.

 

  (a) Additional Representations, Warranties and Covenants of Each Party. In
addition to the representations, warranties and covenants in the Agreement, each
party represents, warrants and covenants to the other party that:

 

  (i) It is an “eligible contract participant” (as such term is defined in the
Commodity Exchange Act, as amended).

 

  (ii) Each party acknowledges that the offer and sale of each Transaction to it
is intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(a)(2) thereof.
Accordingly, each party represents and warrants to the other that (A) it has the
financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (B) it is an
“accredited investor” as that term is defined under Regulation D under the
Securities Act and (C) the disposition of each Transaction is restricted under
this Master Confirmation, the Securities Act and state securities laws.

 

  (b) Additional Representations, Warranties and Covenants of Counterparty. In
addition to the representations, warranties and covenants in the Agreement,
Counterparty represents, warrants and covenants to Dealer that:

 

  (i) As of the Trade Date for each Transaction hereunder, (A) such Transaction
has been approved by its Board of Directors or is being entered into pursuant to
a publicly disclosed Share buy-back program that has been approved by its Board
of Directors, and (B) there is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of such Transaction, including, without limitation, the purchases of Shares to
be made pursuant to such Transaction.

 

  (ii) As of the Trade Date for each Transaction hereunder, the purchase or
writing of such Transaction and the transactions contemplated hereby will not
violate Rule 13e-1 or Rule 13e-4 under the Exchange Act.

 

  (iii) As of the Trade Date for each Transaction hereunder, it is not entering
into such Transaction, and as of the date of any election with respect to any
Transaction hereunder, it is not making such election, in each case (A) on the
basis of, and is not aware of, any material non-public information regarding
Counterparty or the Shares, (B) in anticipation of, in connection with, or to
facilitate, a distribution of its securities, a self tender offer or a
third-party tender offer in violation of the Exchange Act or (C) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares).

 

  (iv) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least USD 50,000,000 as of the date hereof.

 

  (v) As of the Trade Date for each Transaction hereunder, Counterparty is in
compliance with its reporting obligations under the Exchange Act.

 

11



--------------------------------------------------------------------------------

  (vi) As of the Trade Date for each Transaction hereunder, Counterparty has
made all filings required to be made by it with the Securities and Exchange
Commission, any securities exchange or any other regulatory body with respect to
each Transaction.

 

  (vii) The Shares are not, and Counterparty will cause the Shares to not be,
subject to a “restricted period” (as defined in Regulation M promulgated under
the Exchange Act) at any time during any Regulation M Period (as defined below)
for any Transaction (a “Regulation M Event”) unless Counterparty has provided
written notice to Dealer of such restricted period not later than the Scheduled
Trading Day immediately preceding the first day of such “restricted period”;
Counterparty acknowledges that any such notice may cause a Disrupted Day to
occur pursuant to Section 8 below; accordingly, Counterparty acknowledges that
its delivery of such notice must comply with the standards set forth in
Section 9 below. “Regulation M Period” means, for any Transaction, (A) the
Calculation Period for such Transaction, (B) the Settlement Valuation Period, if
any, for such Transaction and (C) the Seller Termination Purchase Period (as
defined below), if any, for such Transaction.

 

  (viii) As of the Trade Date, the Prepayment Date, the Initial Share Delivery
Date, the Settlement Date, any Cash Settlement Payment Date and any Settlement
Method Election Date for each Transaction, Counterparty is not, and will not be,
“insolvent” (as such term is defined under Section 101(32) of the U.S.
Bankruptcy Code (Title 11 of the United States Code) (the “Bankruptcy Code”))
and Counterparty would be able to purchase a number of Shares with a value equal
to the Prepayment Amount in compliance with the laws of the jurisdiction of
Counterparty’s incorporation.

 

  (ix) Counterparty is not, and after giving effect to each Transaction will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

  (x) Counterparty has not entered, and will not enter, into any repurchase
transaction with respect to the Shares (or any security convertible into or
exchangeable for the Shares) (including, without limitation, any agreements
similar to the Transactions described herein) where any initial hedge period,
calculation period, settlement valuation period or seller termination purchase
period (each however defined) in such other transaction will overlap at any time
(including, without limitation, as a result of extensions in such initial hedge
period, calculation period, settlement valuation period or seller termination
purchase period as provided in the relevant agreements) with any Calculation
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable) under this Master Confirmation. In
the event that the initial hedge period, calculation period or settlement
valuation period in any other transaction overlaps with any Calculation Period,
any Settlement Valuation Period (if applicable) or any Seller Termination
Purchase Period (if applicable) under this Master Confirmation as a result of
any postponement of the Scheduled Termination Date or extension of the
Settlement Valuation Period pursuant to “Valuation Disruption” above or any
analogous provision in such other transaction, Counterparty shall promptly amend
such other transaction to avoid any such overlap.

 

  (xi) Counterparty shall, at least one day prior to the first day of the
Calculation Period, the Settlement Valuation Period, if any, or the Seller
Termination Purchase Period, if any, for any Transaction, notify Dealer of the
total number of Shares purchased in Rule 10b-18 purchases of blocks pursuant to
the once-a-week block exception set forth in paragraph (b)(4) of Rule 10b-18
under the Exchange Act (“Rule 10b-18”) by or for Counterparty or any of its
“affiliated purchasers” (as defined in Rule 10b-18) during each of the four
calendar weeks preceding such day and during the calendar week in which such day
occurs (“Rule 10b-18 purchase” and “blocks” each being used as defined in Rule
10b-18), which notice shall be substantially in the form set forth in Schedule B
hereto.

 

12



--------------------------------------------------------------------------------

7. Additional Representations, Warranties and Covenants of Dealer. In addition
to the representations, warranties and covenants in the Agreement, Dealer
represents, warrants and covenants to Counterparty that Dealer shall use
commercially reasonable efforts, during the Calculation Period, any Settlement
Valuation Period and any Seller Termination Purchase Period for each
Transaction, to make all purchases of Shares in connection with such Transaction
in a manner that would comply with the limitations set forth in clauses (b)(1),
(b)(2), (b)(3) and (b)(4) and (c) of Rule 10b-18), as if such rule were
applicable to such purchases and taking into account any applicable Securities
and Exchange Commission no-action letters as appropriate, and subject to any
delays between the execution and reporting of a trade of the Shares on the
Exchange and other circumstances beyond Dealer’s control; provided that, during
a Calculation Period, the foregoing agreement shall not apply to purchases made
to dynamically hedge for Dealer’s own account or the account of its affiliate(s)
the optionality arising under a Transaction (including, for the avoidance of
doubt, timing optionality); and provided further that, without limiting the
generality of this Section 7, (x) Dealer shall not be responsible for any
failure to comply with Rule 10b-18(b)(3) to the extent any transaction that was
executed (or deemed to be executed) by or on behalf of Counterparty or an
“affiliated purchaser” (as defined under Rule 10b-18) pursuant to a separate
agreement is not deemed to be an “independent bid” or an “independent
transaction” for purposes of Rule 10b-18(b)(3) and (y) Dealer shall not be
responsible for any failure to comply with Rule 10b-18(b)(1) to the extent
Counterparty fails to comply with Section 10 below.

 

8. Regulatory Disruption. In the event that Dealer concludes, in its
commercially reasonable discretion and based on advice of counsel, that it is
appropriate with respect to any legal, regulatory or self-regulatory
requirements or related policies and procedures (whether or not such
requirements, policies or procedures are imposed by law or have been voluntarily
adopted by Dealer but so long as such requirements, policies or procedures are
generally applicable in similar circumstances), for it to refrain from or
decrease any market activity as it relates to establishing or maintaining a
commercially reasonable hedge position on any Scheduled Trading Day or Days
during the Calculation Period or, if applicable, the Settlement Valuation
Period, Dealer may by written notice to Counterparty elect to deem that a Market
Disruption Event has occurred and will be continuing on such Scheduled Trading
Day or Days. Dealer shall subsequently notify Counterparty in writing on the day
Dealer reasonably believes in good faith and upon the advice of counsel that it
may resume its market activity. Dealer shall not be required to communicate to
Counterparty the reason for Dealer’s exercise of its rights pursuant to this
provision if Dealer reasonably determines in good faith and upon the advice of
counsel that disclosing such reason may result in a violation of any legal,
regulatory, or self-regulatory requirements or related policies and procedures
(whether or not such requirements, policies or procedures are imposed by law or
have been voluntarily adopted by Dealer).

 

9. 10b5-1 Plan. Counterparty represents, warrants and covenants to Dealer that:

 

  (a) Counterparty is entering into this Master Confirmation and each
Transaction hereunder in good faith and not as part of a plan or scheme to evade
the prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
other antifraud or anti-manipulation provisions of the federal or applicable
state securities laws and that it has not entered into or altered and will not
enter into or alter any corresponding or hedging transaction or position with
respect to the Shares. Counterparty acknowledges that it is the intent of the
parties that each Transaction entered into under this Master Confirmation comply
with the requirements of paragraphs (c)(1)(i)(A) and (B) of Rule 10b5-1 and each
Transaction entered into under this Master Confirmation shall be interpreted to
comply with the requirements of Rule 10b5-1(c).

 

  (b) During the Calculation Period and the Settlement Valuation Period, if any,
for any Transaction and in connection with the delivery of any Alternative
Delivery Units for any Transaction, Dealer (or its agent or Affiliate) may
effect transactions in Shares in connection with such Transaction. The timing of
such transactions by Dealer, the price paid or received per Share pursuant to
such transactions and the manner in which such transactions are made, including,
without limitation, whether such transactions are made on any securities
exchange or privately, shall be within the sole judgment of Dealer. Counterparty
acknowledges and agrees that all such transactions shall be made in Dealer’s
sole judgment and for Dealer’s own account.

 

13



--------------------------------------------------------------------------------

  (c) Counterparty does not have, and shall not attempt to exercise, any control
or influence over how, when or whether Dealer (or its agent or Affiliate) makes
any “purchases or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) in
connection with any Transaction, including, without limitation, over how, when
or whether Dealer (or its agent or Affiliate) enters into any hedging
transactions. Counterparty represents and warrants that it has consulted with
its own advisors as to the legal aspects of its adoption and implementation of
this Master Confirmation and each Supplemental Confirmation under Rule 10b5-1.

 

  (d) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or any Supplemental
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification or waiver shall be made at any time at which Counterparty or any
officer, director, manager or similar person of Counterparty is aware of any
material non-public information regarding Counterparty or the Shares.

 

10. Counterparty Purchases. Counterparty (or any “affiliated purchaser” as
defined in Rule 10b-18) shall not, without the prior written consent of Dealer,
directly or indirectly (including, without limitation, by means of a derivative
instrument) purchase, offer to purchase, place any bid or limit order that would
effect a purchase of, or commence any tender offer relating to, any Shares (or
equivalent interest, including, without limitation, a unit of beneficial
interest in a trust or limited partnership or a depository share)any Shares,
listed contracts on the Shares or securities that are convertible into, or
exchangeable or exercisable for Shares (including, without limitation, any Rule
10b-18 purchases of blocks (as defined in Rule 10b-18)) during any Calculation
Period, any Settlement Valuation Period (if applicable) or any Seller
Termination Purchase Period (if applicable), under this Master Confirmation,
except through Dealer. However, the foregoing shall not (a) limit Counterparty’s
ability to purchase Shares in connection with any company equity plan or any
dividend reinvestment plan, (b) limit Counterparty’s ability to withhold Shares
to cover tax liabilities associated with any such plan, (c) prohibit any
purchases effected by or for an issuer “plan” by an “agent independent of the
issuer” (each as defined in Rule 10b-18), (d) otherwise restrict Counterparty’s
or any of its affiliates’ ability to repurchase Shares under privately
negotiated, off exchange transactions with any of its employees, officers,
directors, affiliates or any third party that are not expected to result in
market transactions or (e) limit Counterparty’s ability to grant stock and
options to “affiliated purchasers” (as defined in Rule 10b-18) or the ability of
such affiliated purchasers to acquire such stock or options in connection with
Counterparty’s compensation policies for directors, officers and employees or
any agreements with respect to the compensation of directors, officers or
employees of any entities that are acquisition targets of Counterparty.

 

11. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions:

 

  (a) Counterparty agrees that it:

 

  (i) will not during the period commencing on the Trade Date for any
Transaction and ending on the last day of the Calculation Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction make,
or permit to be made (to the extent within Counterparty’s control), any public
announcement (as defined in Rule 165(f) under the Securities Act) of any Merger
Transaction or potential Merger Transaction (a “Merger Announcement”) unless
such Merger Announcement is made prior to the opening or after the close of the
regular trading session on the Exchange for the Shares;

 

  (ii) shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) notify Dealer following any such Merger
Announcement that such Merger Announcement has been made; and

 

  (iii)

shall promptly (but in any event prior to the next opening of the regular
trading session on the Exchange) provide Dealer with written notice specifying
(i) Counterparty’s average daily Rule 10b-18 Purchases (as defined in Rule
10b-18) during the three full calendar months immediately preceding the
announcement date of any Merger Transaction or potential Merger Transaction that
were not effected through Dealer or its

 

14



--------------------------------------------------------------------------------

  Affiliates and (ii) the number of Shares purchased pursuant to the proviso in
Rule 10b-18(b)(4) under the Exchange Act for the three full calendar months
preceding the announcement date of any Merger Transaction or potential Merger
Transaction. Such written notice shall be deemed to be a certification by
Counterparty to Dealer that such information is true and correct. In addition,
Counterparty shall promptly notify Dealer of the earlier to occur of the
completion of such transaction and the completion of the vote by target
shareholders.

 

  (b) Counterparty acknowledges that any such Merger Announcement or delivery of
a notice with respect thereto may cause a Regulatory Disruption, may cause the
terms of any Transaction to be adjusted or may cause such Transaction to be
terminated pursuant to paragraph (c) of this Section 11; accordingly,
Counterparty acknowledges that its delivery of such notice must comply with the
standards set forth in Section 9 above.

 

  (c) Upon the occurrence of any Merger Announcement, Dealer may treat the
occurrence of such Merger Announcement as an Additional Termination Event with
Counterparty as the sole Affected Party and the Transactions hereunder as the
Affected Transactions and with the amount under Section 6(e) of the Agreement
determined taking into account the fact that the Calculation Period or
Settlement Valuation Period, as the case may be, had fewer Scheduled Trading
Days than originally anticipated.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

 

12. Special Provisions for Acquisition Transaction Announcements.
Notwithstanding anything to the contrary herein or in the Equity Definitions:

 

  (a) If an Acquisition Transaction Announcement occurs on or prior to the
Settlement Date for any Transaction, then the Calculation Agent shall make such
adjustments (if any) to the exercise, settlement, payment or other terms of such
Transaction as the Calculation Agent determines appropriate to account for the
economic effect on such Transaction of such Acquisition Transaction
Announcement. If an Acquisition Transaction Announcement occurs after the Trade
Date, but prior to the First Acceleration Date of any Transaction, the First
Acceleration Date shall be the date of such Acquisition Transaction
Announcement. If the Number of Shares to be Delivered for any settlement of any
Transaction is a negative number, then the terms of the Counterparty Settlement
Provisions in Annex A hereto shall apply.

 

  (b) “Acquisition Transaction Announcement” means (i) the announcement of an
Acquisition Transaction or an event that, if consummated, would result in an
Acquisition Transaction, (ii) an announcement that Counterparty or any of its
subsidiaries has entered into an agreement, a letter of intent or an
understanding designed to result in an Acquisition Transaction, (iii) the
announcement of the intention to solicit or enter into, or to explore strategic
alternatives or other similar undertaking that would reasonably be expected to
include, an Acquisition Transaction, (iv) any other announcement that in the
commercially reasonable judgment of the Calculation Agent may result in an
Acquisition Transaction, or (v) any announcement of any change or amendment to
any previous Acquisition Transaction Announcement (including any announcement of
the abandonment of any such previously announced Acquisition Transaction,
agreement, letter of intent, understanding or intention). For the avoidance of
doubt, announcements as used in the definition of Acquisition Transaction
Announcement refer to any public announcement whether made by the Issuer or a
third party.

 

  (c)

“Acquisition Transaction” means (i) any Merger Event (for purposes of this
definition the definition of Merger Event shall be read with the references
therein to “100%” being replaced by “30%” and references to “50%” being replaced
by “66%” and without reference to the clause beginning immediately following the
definition of Reverse Merger therein to the end of such definition), Tender
Offer or Merger Transaction or any other transaction involving the merger of
Counterparty with or into any third party, (ii) the sale or transfer of all or
substantially all of the

 

15



--------------------------------------------------------------------------------

  assets of Counterparty, (iii) a recapitalization, reclassification, binding
share exchange or other similar transaction with respect to Counterparty,
(iv) any acquisition by Counterparty or any of its subsidiaries where the
aggregate consideration transferable by Counterparty or any of its subsidiaries
exceeds 50% of the market capitalization of Counterparty, (v) any lease,
exchange, transfer, disposition (including, without limitation, by way of
spin-off or distribution) of assets (including, without limitation, any capital
stock or other ownership interests in subsidiaries) or other similar event by
Counterparty or any of its subsidiaries where the aggregate consideration
transferable or receivable by or to Counterparty or its subsidiaries exceeds 30%
of the market capitalization of Counterparty or (vi) any transaction in which
Counterparty or its board of directors has a legal obligation to make a
recommendation to its shareholders in respect of such transaction (whether
pursuant to Rule 14e-2 under the Exchange Act or otherwise).

 

13. Acknowledgments.

 

  (a) The parties hereto intend for:

 

  (i) each Transaction to be a “securities contract” as defined in
Section 741(7) of the Bankruptcy Code, a “swap agreement” as defined in
Section 101(53B) of the Bankruptcy Code and a “forward contract” as defined in
Section 101(25) of the Bankruptcy Code, and the parties hereto to be entitled to
the protections afforded by, among other Sections, Sections 362(b)(6),
362(b)(27), 362(o), 546(e), 546(j), 555, 556, 560 and 561 of the Bankruptcy
Code;

 

  (ii) the Agreement to be a “master netting agreement” as defined in
Section 101 (38A) of the Bankruptcy Code;

 

  (iii) a party’s right to liquidate, terminate or accelerate any Transaction,
net out or offset termination values or payment amounts, and to exercise any
other remedies upon the occurrence of any Event of Default or Termination Event
under the Agreement with respect to the other party or any Extraordinary Event
that results in the termination or cancellation of any Transaction to constitute
a “contractual right” (as defined in the Bankruptcy Code); and

 

  (iv) all payments for, under or in connection with each Transaction, all
payments for the Shares (including, for the avoidance of doubt, payment of the
Prepayment Amount) and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

 

  (b) Counterparty acknowledges that:

 

  (i) during the term of any Transaction, Dealer and its Affiliates may buy or
sell Shares or other securities or buy or sell options or futures contracts or
enter into swaps or other derivative securities in order to establish, adjust or
unwind its hedge position with respect to such Transaction;

 

  (ii) Dealer and its Affiliates may also be active in the market for the Shares
and Share-linked transactions other than in connection with hedging activities
in relation to any Transaction;

 

  (iii) subject to Section 7 above, Dealer shall make its own determination as
to whether, when or in what manner any hedging or market activities in
Counterparty’s securities shall be conducted and shall do so in a manner that it
deems appropriate to hedge its price and market risk with respect to the Forward
Price and the VWAP Price;

 

  (iv) any market activities of Dealer and its Affiliates with respect to the
Shares may affect the market price and volatility of the Shares, as well as the
Forward Price, VWAP Price and Settlement Price, each in a manner that may be
adverse to Counterparty; and

 

16



--------------------------------------------------------------------------------

  (v) each Transaction is a derivatives transaction in which it has granted
Dealer an option; Dealer may purchase shares for its own account at an average
price that may be greater than, or less than, the price paid by Counterparty
under the terms of the related Transaction.

 

14. No Collateral; Setoff. Notwithstanding any provision of the Agreement or any
other agreement between the parties to the contrary, the obligations of
Counterparty hereunder are not secured by any collateral. The parties agree to
amend Section 6 of the Agreement by adding a new Section 6(f) thereto as
follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party (“X”), the
other party (“Y”) will have the right (but not be obliged) without prior notice
to X or any other person to set-off or apply any obligation of X owed to Y
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y owed to X (whether or not matured or
contingent and whether or not arising under the Agreement, and regardless of the
currency, place of payment or booking office of the obligation). Y will give
notice to the other party of any set-off effected under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a commercially reasonable manner and in good
faith, to purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

Notwithstanding anything to the contrary in the foregoing, each party agrees not
to set off or net amounts due from the other party with respect to any
Transaction against amounts due from such other party to such party with respect
to contracts or instruments that are not Equity Contracts. “Equity Contract”
means any transaction or instrument that is classified in equity pursuant to the
requirements under U.S. GAAP and, for the avoidance of doubt, that does not
convey to Dealer rights, or the ability to assert claims, that are senior to the
rights and claims of common stockholders in the event of Counterparty’s
bankruptcy.

 

15. Delivery of Shares. Notwithstanding anything to the contrary herein, Dealer
may, by prior notice to Counterparty, satisfy its obligation to deliver any
Shares or other securities on any date due (an “Original Delivery Date”) by
making separate deliveries of Shares or such securities, as the case may be, at
more than one time on or prior to such Original Delivery Date, so long as the
aggregate number of Shares and other securities so delivered on or prior to such
Original Delivery Date is equal to the number required to be delivered on such
Original Delivery Date.

 

16. Alternative Termination Settlement. In the event that (a) an Early
Termination Date (whether as a result of an Event of Default or a Termination
Event) occurs or is designated with respect to any Transaction or (b) any
Transaction is cancelled or terminated upon the occurrence of an Extraordinary
Event (except as a result of (i) a Nationalization, Insolvency or Merger Event
in which the consideration to be paid to holders of Shares consists solely of
cash, (ii) a Merger Event or Tender Offer that is within Counterparty’s control,
or (iii) an Event of Default in which Counterparty is the Defaulting Party or a
Termination Event in which Counterparty is the Affected Party other than an
Event of Default of the type described in Section 5(a)(iii), (v), (vi), (vii) or
(viii) of the Agreement or a Termination Event of the type described in
Section 5(b) of the Agreement, in each case that resulted from an event or
events outside Counterparty’s control), if either party would owe any amount to
the other party pursuant to Section 6(d)(ii) of the Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Amount”), then, in lieu of any payment of such Payment
Amount, unless Counterparty makes an election to the contrary no later than the
Early Termination Date or the date on which such Transaction is terminated or
cancelled, Counterparty or Dealer, as the case may be, shall deliver to the
other party a

 

17



--------------------------------------------------------------------------------

  number of Shares (or, in the case of a Nationalization, Insolvency or Merger
Event, a number of units, each comprising the number or amount of the securities
or property that a hypothetical holder of one Share would receive in such
Nationalization, Insolvency or Merger Event, as the case may be (each such unit,
an “Alternative Delivery Unit”)) with a value equal to the Payment Amount, as
determined by the Calculation Agent over a commercially reasonable period of
time (and the parties agree that, in making such determination of value, the
Calculation Agent may take into account a number of factors, including, without
limitation, the market price of the Shares or Alternative Delivery Units on the
Early Termination Date or the date of early cancellation or termination, as the
case may be, and, if such delivery is made by Dealer, the prices at which Dealer
purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 16, assuming such purchases are made in a
commercially reasonable manner in order to unwind a commercially reasonable
hedge position); provided that in determining the composition of any Alternative
Delivery Unit, if the relevant Nationalization, Insolvency or Merger Event
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash; and
provided further that Counterparty may elect that the provisions of this
Section 16 above providing for the delivery of Shares or Alternative Delivery
Units, as the case may be, shall not apply only if Counterparty represents and
warrants to Dealer, in writing on the date it notifies Dealer of such election,
that, as of such date, Counterparty is not aware of any material non-public
information regarding Counterparty or the Shares and is making such election in
good faith and not as part of a plan or scheme to evade compliance with the
federal securities laws. If delivery of Shares or Alternative Delivery Units, as
the case may be, pursuant to this Section 16 is to be made by Counterparty,
paragraphs 2 through 7 of Annex A hereto shall apply as if (A) such delivery
were a settlement of such Transaction to which Net Share Settlement applied,
(B) the Cash Settlement Payment Date were the Early Termination Date or the date
of early cancellation or termination, as the case may be, and (C) the Forward
Cash Settlement Amount were equal to (x) zero minus (y) the Payment Amount owed
by Counterparty. For the avoidance of doubt, if Counterparty validly elects for
the provisions of this Section 16 relating to the delivery of Shares or
Alternative Delivery Units, as the case may be, not to apply to any Payment
Amount, the provisions of Article 12 of the Equity Definitions, or the
provisions of Section 6(d)(ii) of the Agreement, as the case may be, shall
apply. If delivery of Shares or Alternative Delivery Units, as the case may be,
is to be made by Dealer pursuant to this Section 16, the period during which
Dealer purchases Shares or Alternative Delivery Units to fulfill its delivery
obligations under this Section 16 shall be referred to as the “Seller
Termination Purchase Period.”

 

17. Calculations and Payment Date upon Early Termination. The parties
acknowledge and agree that in calculating (a) the Close-Out Amount pursuant to
Section 6 of the Agreement and (b) the amount due upon cancellation or
termination of any Transaction (whether in whole or in part) pursuant to Article
12 of the Equity Definitions as a result of an Extraordinary Event, Dealer may
(but need not) determine such amount based on (i) expected losses and gains
assuming a commercially reasonable (including, without limitation, with regard
to reasonable legal and regulatory guidelines) risk bid were used to determine
losses and gains or (ii) the price at which one or more market participants
would offer to sell to the Seller a block of Shares or Alternative Delivery
Units equal in number to the Seller’s commercially reasonable hedge position in
relation to the Transaction. Notwithstanding anything to the contrary in
Section 6(d)(ii) of the Agreement or Article 12 of the Equity Definitions, all
amounts calculated as being due in respect of an Early Termination Date under
Section 6(e) of the Agreement or upon cancellation or termination of the
relevant Transaction under Article 12 of the Equity Definitions will be payable
on the day that notice of the amount payable is effective; provided that if
Counterparty elects to receive or deliver Shares or Alternative Delivery Units
in accordance with Section 16, such Shares or Alternative Delivery Units shall
be delivered on a date selected in a commercially reasonable manner by Dealer as
promptly as practicable.

 

18. Limit on Beneficial Ownership. Notwithstanding anything to the contrary in
this Master Confirmation, Counterparty acknowledges and agrees that, on any day,
Dealer shall not be obligated to receive from Counterparty any Shares, and
Counterparty shall not be required or entitled to deliver to Dealer any Shares,
to the extent (but only to the extent) that after such transactions Dealer’s
ultimate parent entity would directly or indirectly “beneficially own” (as such
term is defined for purposes of Section 13(d) of the Exchange Act) at any time
on such day in excess of 8% of the outstanding Shares. Any purported delivery of
Shares shall be void and have no effect to the extent (but only to the extent)
that after such delivery, Dealer’s ultimate parent entity would directly or
indirectly so beneficially own in excess of 8% of the

 

18



--------------------------------------------------------------------------------

  outstanding Shares. If, on any day, any delivery of Shares to Dealer is not
effected, in whole or in part, as a result of this Section 18, Counterparty’s
obligations to deliver such Shares shall not be extinguished and Counterparty
shall make such delivery as promptly as practicable after, but in no event later
than one Business Day after, Dealer gives notice to Counterparty that, after
such delivery, Dealer’s ultimate parent entity would not directly or indirectly
beneficially own in excess of 8% of the outstanding Shares.

 

19. Maximum Share Delivery. Notwithstanding anything to the contrary in this
Master Confirmation, in no event shall Dealer be required to deliver any Shares,
or any Shares or other securities comprising Alternative Delivery Units, in
respect of any Transaction in excess of the Maximum Number of Shares set forth
in the Supplemental Confirmation for such Transaction.

 

20. Additional Termination Event. Notwithstanding anything to the contrary in
Section 6 of the Agreement, if a Termination Price is specified in the
Supplemental Confirmation for any Transaction, then an Additional Termination
Event will occur without any notice or action by Dealer or Counterparty if the
price of the Shares on the Exchange at any time falls below such Termination
Price, with Counterparty as the sole Affected Party and such Transaction as the
sole Affected Transaction.

 

21. Calculations, Adjustments and Determinations. All calculations, adjustments
and determinations made by Dealer hereunder, whether as Calculation Agent, as
Determining Party or following the occurrence of an Early Termination Date,
shall be made in good faith and in a commercially reasonable manner. Following
any determination, adjustment or calculation by Dealer hereunder (including,
without limitation, in its capacity as Calculation Agent), Dealer shall deliver
to Counterparty, within five Exchange Business Days after a written request by
Counterparty, a report in a commonly used file format for the storage and
manipulation of financial data (including the methodology, interest rates,
quotations and market data (including volatility) but without disclosing any
proprietary or confidential models or other proprietary or confidential
information) displaying in reasonable detail the basis for such determination,
adjustment or calculation, as the case may be.

 

22. Assignment and Transfer. Notwithstanding anything to the contrary in the
Agreement, Dealer may not assign any of its rights or duties hereunder to any
one or more of its Affiliates without the prior written consent of Counterparty.
Notwithstanding any other provision in this Master Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities to or from Counterparty, Dealer may designate any of its
Affiliates to purchase, sell, receive or deliver such Shares or other securities
and otherwise to perform Dealer’s obligations in respect of any Transaction and
any such designee may assume such obligations. Dealer may assign the right to
receive Settlement Shares to any third party who may legally receive Settlement
Shares. Dealer shall be discharged of its obligations to Counterparty only to
the extent of any such performance. For the avoidance of doubt, Dealer hereby
acknowledges that notwithstanding any such designation hereunder, to the extent
any of Dealer’s obligations in respect of any Transaction are not completed by
its designee, Dealer shall be obligated to continue to perform or to cause any
other of its designees to perform in respect of such obligations.

 

23. Amendments to the Equity Definitions. (a) Section 11.2(a) of the Equity
Definitions is hereby amended by deleting the words “a diluting or
concentrative” and replacing them with the word “an”; and adding the phrase “or
such Transaction” at the end of the sentence.

(b) Section 11.2(c) of the Equity Definitions is hereby amended by (i) replacing
the words “a diluting or concentrative” with “an” in the fifth line thereof,
(ii) adding the phrase “or such Transaction” after the words “the relevant
Shares” in the same sentence and (iii) deleting the words “dilutive or
concentrative” in the sixth to last line thereof.

(c) Section 11.2(e)(vii) of the Equity Definitions is hereby amended by deleting
the words “a diluting or concentrative” and replacing them with the words “a
material”; and adding the phrase “or the relevant Transaction” at the end of the
sentence.

 

24. Extraordinary Dividend. If Counterparty declares any Extraordinary Dividend
that has an ex-dividend date during the period commencing on the Trade Date for
any Transaction and ending of the last day of the Calculation Period or, if
applicable, the later of the last day of the Settlement Valuation Period and the
last day of the Seller Termination Purchase Period, for such Transaction, then
prior to or on the date on which such Extraordinary Dividend is paid by
Counterparty to holders of record, Counterparty shall pay to Dealer, for each

 

19



--------------------------------------------------------------------------------

Transaction under this Master Confirmation, an amount in cash equal to the
product of (i) the amount of such Extraordinary Dividend and (ii) the
theoretical short delta number of shares as of the opening of business on the
related ex-dividend date, as determined by the Calculation Agent, required for
Dealer to hedge its exposure to such Transaction.

 

25. [Reserved.]

 

26. Status of Claims in Bankruptcy. Dealer acknowledges and agrees that neither
this Master Confirmation nor any Supplemental Confirmation is intended to convey
to Dealer rights against Counterparty with respect to any Transaction that are
senior to the claims of common stockholders of Counterparty in any United States
bankruptcy proceedings of Counterparty.

 

27. Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, nor any similar legal certainty provision in any legislation enacted,
or rule or regulation promulgated, on or after the date of this Master
Confirmation, shall limit or otherwise impair either party’s otherwise
applicable rights to terminate, renegotiate, modify, amend or supplement any
Supplemental Confirmation, this Master Confirmation or the Agreement, as
applicable, arising from a termination event, force majeure, illegality,
increased costs, regulatory change or similar event under any Supplemental
Confirmation, this Master Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, without limitation, rights arising from
Change in Law, Loss of Stock Borrow, Increased Cost of Stock Borrow, or
Illegality).

 

28. Waiver of Jury Trial. EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE AGREEMENT, THIS MASTER CONFIRMATION, EACH
SUPPLEMENTAL CONFIRMATION, THE TRANSACTIONS HEREUNDER AND ALL MATTERS ARISING IN
CONNECTION WITH THE AGREEMENT, THIS MASTER CONFIRMATION AND ANY SUPPLEMENTAL
CONFIRMATION AND THE TRANSACTIONS HEREUNDER. EACH PARTY (I) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A SUIT,
ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II) ACKNOWLEDGES
THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE TRANSACTIONS, AS
APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS
PROVIDED HEREIN.

 

29. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

 

20



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Master Confirmation and returning it to us.

 

 

Very truly yours,

 

CITIBANK, N.A.

By:  

/s/ Peter Barna

Authorized Signatory Name: Peter Barna             Managing Director

[Signature page to Uncollared Accelerated Share Repurchase Transaction (Master
Confirmation) — Citi]



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

 

CITRIX SYSTEMS, INC. By: /s/ Antonio Gomes                              
                                   Authorized Signatory Name: Antonio G. Gomes
            Senior Vice President, General Counsel and Secretary

[Signature page to Uncollared Accelerated Share Repurchase Transaction (Master
Confirmation) — Citrix]



--------------------------------------------------------------------------------

SCHEDULE A

FORM OF SUPPLEMENTAL CONFIRMATION

Citibank, N.A.

Strategic Equity Solutions

390 Greenwich Street

New York, NY 10013

 

To: Citrix Systems, Inc.

851 West Cypress Creek Road

Fort Lauderdale, Florida 33309

Attention: Chief Financial Officer

Telephone No.:

Facsimile No.:

Re:    Supplemental Confirmation—Uncollared Accelerated Share Repurchase

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between Citibank, N.A. (“Dealer”),
and Citrix Systems, Inc., a Delaware corporation (“Counterparty”) on the Trade
Date specified below. This Supplemental Confirmation is a binding contract
between Dealer and Counterparty as of the relevant Trade Date for the
Transaction referenced below.

1.    This Supplemental Confirmation supplements, forms part of, and is subject
to the Master Confirmation, dated as of November 13, 2017 (the “Master
Confirmation”), between Dealer and Counterparty, as amended and supplemented
from time to time. All provisions contained in the Master Confirmation govern
this Supplemental Confirmation except as expressly modified below.

2.    The terms of the Transaction to which this Supplemental Confirmation
relates are as follows:

 

Trade Date:    [ ], 20[ ] Closing Date:    The Clearance System Business Day
immediately following the date on which the issuance of Notes is consummated as
determined in accordance with the Underwriting Agreement, but in no event more
than three (3) Clearance System Business Days after the Trade Date. Notes:   
The [ ]% Senior Notes due 20[ ] (as originally issued by Counterparty pursuant
to an indenture to be dated [ ], 20[ ] between Counterparty and [ ], as trustee)
in an aggregate principal amount of USD [ ]. Underwriting Agreement:    The
Underwriting Agreement relating to the sale of the Notes between Counterparty
and [ ], as representative of the Underwriters named therein, dated as of the
Trade Date. Forward Price Adjustment Amount:    USD [ ] Calculation Period Start
Date:    The first Exchange Business Day immediately following the Closing Date.

 

A-1



--------------------------------------------------------------------------------

Scheduled Termination Date:    The [ ]th Scheduled Trading Day immediately
following the Closing Date. First Acceleration Date:    The [ ]th Scheduled
Trading Day immediately following the Closing Date. Prepayment Amount:    USD [
] Prepayment Date:    Closing Date Initial Shares:    [ ] Shares Initial Share
Delivery Date:    Closing Date Maximum Stock Loan Rate:    [ ] basis points per
annum Initial Stock Loan Rate:    [ ] basis points per annum Maximum Number of
Shares:    [ ] Shares Floor Price:    USD 0.01 per Share Termination Price:   
USD [ ] per Share Reserved Shares:    Notwithstanding anything to the contrary
in the Master Confirmation, as of the date of this Supplemental Confirmation,
the Reserved Shares shall be equal to twice the Prepayment Amount, divided by
the Closing Price.

3.    Notwithstanding anything to the contrary in the Agreement or the Master
Confirmation, in the event the offering of Notes is not consummated for any
reason by 5:00 p.m. (New York City time) on [ ], 20[ ] (or such later date as
agreed upon by the parties) ([ ], 20[ ] or such later date, the “Early Unwind
Date”), the Transaction shall automatically terminate (the “Early Unwind”) on
the Early Unwind Date and (i) the Transaction and all of the respective rights
and obligations of Dealer and Counterparty under the Transaction, including, for
the avoidance of doubt, any obligation of Dealer to deliver any Shares and
Counterparty’s obligation to make any payment with respect thereto, shall be
cancelled and terminated and (ii) each party shall be released and discharged by
the other party from and agrees not to make any claim against the other party
with respect to any obligations or liabilities of the other party arising out of
and to be performed in connection with the Transaction either prior to or after
the Early Unwind Date. Dealer and Counterparty represent and acknowledge to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

4.    Counterparty represents and warrants to Dealer that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-1 8(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs, except as may be set forth in any notice delivered pursuant to
Section 6(b)(xi) of the Master Confirmation.

5.    This Supplemental Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Supplemental Confirmation by signing and
delivering one or more counterparts.

 

A-2



--------------------------------------------------------------------------------

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Supplemental Confirmation and returning it to us.

Very truly yours,

 

CITIBANK, N.A. By:                                         
                                   Authorized Signatory Name:

 

A-3



--------------------------------------------------------------------------------

Accepted and confirmed

as of the Trade Date:

 

CITRIX SYSTEMS, INC. By:                                         
                                   Authorized Signatory Name:

 

A-4



--------------------------------------------------------------------------------

SCHEDULE B

FORM OF CERTIFICATE OF RULE 10B-18 PURCHASES

Citibank, N.A.

Strategic Equity Solutions

390 Greenwich Street

New York, NY 10013

Re:    Uncollared Accelerated Share Repurchase

Ladies and Gentlemen:

In connection with our entry into the Master Confirmation, dated as of [ ],
2017, between Citibank, N.A. and Citrix Systems, Inc., a Delaware corporation,
as amended and supplemented from time to time (the “Master Confirmation”), we
hereby represent that set forth below is the total number of shares of our
common stock purchased by or for us or any of our affiliated purchasers in Rule
10b-18 purchases of blocks (all as defined in Rule 10b-18 under the Securities
Exchange Act of 1934) pursuant to the once-a-week block exception set forth in
Rule 10b-1 8(b)(4) during the four full calendar weeks immediately preceding the
first day of the [Calculation Period][Settlement Valuation Period][Seller
Termination Purchase Period] (as defined in the Master Confirmation) and the
week during which the first day of such [Calculation Period][Settlement
Valuation Period][Seller Termination Purchase Period] occurs.

Number of Shares:

We understand that you will use this information in calculating trading volume
for purposes of Rule 10b-18.

Very truly yours,

 

CITRIX SYSTEMS, INC. By:                                         
                                   Authorized Signatory Name:

 

B-1



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1.    The following Counterparty Settlement Provisions shall apply to any
Transaction to the extent indicated under the Master Confirmation:

 

Settlement Currency:

   USD

Settlement Method Election:

   Applicable; provided that (i) Section 7.1 of the Equity Definitions is hereby
amended by deleting the word “Physical” in the sixth line thereof and replacing
it with the words “Net Share” and (ii) the Electing Party may make a settlement
method election only if the Electing Party represents and warrants to Dealer in
writing on the date it notifies Dealer of its election that, as of such date,
the Electing Party is not aware of any material non-public information regarding
Counterparty or the Shares and is electing the settlement method in good faith
and not as part of a plan or scheme to evade compliance with the federal
securities laws.

Electing Party:

   Counterparty

Settlement Method Election Date:

   The earlier of (i) the Scheduled Termination Date and (ii) the second
Exchange Business Day immediately following the Accelerated Termination Date (in
which case the election under Section 7.1 of the Equity Definitions shall be
made no later than 10 minutes prior to the open of trading on the Exchange on
such second Exchange Business Day), as the case may be.

Default Settlement Method:

   Cash Settlement

Forward Cash Settlement Amount:

   An amount equal to (a) the Number of Shares to be Delivered, multiplied by
(b) the Settlement Price.

Settlement Price:

   An amount equal to the sum of the average of the VWAP Prices for the Exchange
Business Days in the Settlement Valuation Period, subject to Valuation
Disruption as specified in the Master Confirmation.

Settlement Valuation Period:

   A number of Scheduled Trading Days selected by Dealer in a commercially
reasonable manner over a period of time to unwind a commercially reasonable
hedge position, beginning on the Settlement Method Election Date.

Cash Settlement:

   If Cash Settlement is applicable, then Buyer shall pay to Dealer the absolute
value of the Forward Cash Settlement Amount on the Cash Settlement Payment Date.

Cash Settlement Payment Date:

   The Exchange Business Day immediately following the last day of the
Settlement Valuation Period.

Net Share Settlement Procedures:

   If Net Share Settlement is applicable, Net Share Settlement shall be made in
accordance with paragraphs 2 through 7 below.

 

Annex A-1



--------------------------------------------------------------------------------

2.    Net Share Settlement shall be made by delivery on the Cash Settlement
Payment Date of a number of Shares satisfying the conditions set forth in
paragraph 3 below (the “Registered Settlement Shares”), or a number of Shares
not satisfying such conditions (the “Unregistered Settlement Shares”), in either
case with a value equal to the absolute value of the Forward Cash Settlement
Amount, with such Shares’ value based on the value thereof (which value shall,
in the case of Unregistered Settlement Shares, take into account a commercially
reasonable illiquidity discount), in each case as determined by the Calculation
Agent. If all of the conditions for delivery of either Registered Settlement
Shares or Unregistered Settlement Shares have not been satisfied, Cash
Settlement shall be applicable in accordance with paragraph 1 above
notwithstanding Counterparty’s election of Net Share Settlement.

3.    Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Dealer (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including, without
limitation, any prospectus supplement thereto, the “Prospectus”) shall have been
delivered to Dealer, in such quantities as Dealer shall reasonably have
requested, on or prior to the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Dealer;

(c) as of or prior to the date of delivery, Dealer and its agents shall have
been afforded a reasonable opportunity to conduct a due diligence investigation
with respect to Counterparty customary in scope for underwritten offerings of
equity securities of similar size and the results of such investigation are
satisfactory to Dealer, in its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Dealer in connection with the public resale of
the Registered Settlement Shares by Dealer substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance reasonably satisfactory to Dealer, which
Underwriting Agreement shall include, without limitation, provisions
substantially similar to those contained in such underwriting agreements
relating, without limitation, to the indemnification of, and contribution in
connection with the liability of, Dealer and its Affiliates and the provision of
customary opinions, accountants’ comfort letters and lawyers’ negative assurance
letters.

4.    If Counterparty delivers Unregistered Settlement Shares pursuant to
paragraph 2 above:

(a) all Unregistered Settlement Shares shall be delivered to Dealer (or any
Affiliate of Dealer designated by Dealer) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Dealer and any potential purchaser
of any such shares from Dealer (or any Affiliate of Dealer designated by Dealer)
identified by Dealer shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Dealer (or any Affiliate of Dealer
designated by Dealer) in connection with the private placement of such shares by
Counterparty to Dealer (or any such Affiliate) and the private resale of such
shares by Dealer (or any such Affiliate), substantially similar to private
placement purchase agreements customary for private placements of equity
securities of similar size, in form and substance commercially reasonably
satisfactory to Dealer, which Private Placement Agreement shall include, without
limitation, provisions substantially similar to those contained in such private
placement purchase agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Dealer
and its Affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters, and shall provide for the
payment by Counterparty of all

 

Annex A-2



--------------------------------------------------------------------------------

commercially reasonable fees and expenses of Dealer (and any such Affiliate) in
connection with such resale, including, without limitation, all commercially
reasonable fees and expenses of counsel for Dealer, and shall contain customary
representations, warranties, covenants and agreements of Counterparty reasonably
necessary or advisable to establish and maintain the availability of an
exemption from the registration requirements of the Securities Act for such
resales; and

(d) in connection with the private placement of such shares by Counterparty to
Dealer (or any such Affiliate) and the private resale of such shares by Dealer
(or any such Affiliate), Counterparty shall, if so requested by Dealer, prepare,
in cooperation with Dealer, a private placement memorandum in form and substance
reasonably satisfactory to Dealer.

5.    Dealer, itself or through an Affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Dealer pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Dealer in a commercially
reasonable manner, is equal to the absolute value of the Forward Cash Settlement
Amount (such date, the “Final Resale Date”). Dealer, the Selling Agent and any
underwriter(s) shall immediately cease the sale of Settlement Shares once the
proceeds of any such sale(s), net of any commercially reasonable fees and
commissions (including, without limitation, underwriting or placement fees)
customary for similar transactions under the circumstances at the time of the
offering, together with commercially reasonable carrying charges and expenses
incurred in connection with the offer and sale of the Shares (including, without
limitation, the covering of any over-allotment or short position (syndicate or
otherwise)) (the “Net Proceeds”) reach the absolute value of the Forward Cash
Settlement Amount. If, as of the Final Resale Date, any portion of the
Settlement Shares remains unsold, Dealer shall deliver to Counterparty within
two (2) Currency Business Days of the Final Resale Date such unsold Shares.

6.    If the Calculation Agent determines that the Net Proceeds received from
the sale of the Registered Settlement Shares or Unregistered Settlement Shares
or any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Dealer, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one Currency Business Day after the
Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty elects
to deliver to Dealer additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Dealer in a commercially
reasonable manner and in accordance with the provisions above; provided that if
the sum of the Net Proceeds from the sale of the originally delivered Shares and
the Net Proceeds from the sale of any Makewhole Shares is less than the absolute
value of the Forward Cash Settlement Amount then Counterparty shall, at its
election, either make such cash payment or deliver to Dealer further Makewhole
Shares until such Shortfall has been reduced to zero.

7.    Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares for any Transaction be greater than the Reserved Shares (the
“Capped Number”). Counterparty represents and warrants (which shall be deemed to
be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A - B

 

  Where A = the number of authorized but unissued shares of Counterparty that
are not reserved for future issuance on the date of the determination of the
Capped Number; and

 

Annex A-3



--------------------------------------------------------------------------------

  B =  the maximum number of Shares required to be delivered to third parties if
Counterparty elected Net Share Settlement of all transactions in the Shares
(other than Transactions in the Shares under this Master Confirmation) with all
third parties that are then currently outstanding and unexercised.

“Reserved Shares” means initially, 17,802,041 Shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.

If at any time, as a result of this paragraph 7, Counterparty fails to deliver
to Dealer any Settlement Shares, Counterparty shall, to the extent that
Counterparty has at such time authorized but unissued Shares not reserved for
other purposes, promptly notify Dealer thereof and deliver to Dealer a number of
Shares not previously delivered as a result of this paragraph 7. Counterparty
agrees to use commercially reasonable efforts to cause the number of authorized
but unissued Shares to be increased, if necessary, to an amount sufficient to
permit Counterparty to fulfill its obligation to deliver any Settlement Shares.

 

Annex A-4